DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (WO 2019/161412 A1) and Zhang (WO 2019/157970 A1) in view of Pala (US 2019/0295069 A1).

5.	Regarding Claim 1, Uppala, Zhang and Pala disclose, a system, comprising: 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
a processor of a certificate issuer node (ZHANG, [0058], processor of the certificate system 100 may execute the set of instructions); 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive an asset certification request from an asset producer node over a blockchain (Zhang, [0041], in some emobodiments, the storange device may include a mass storage device, a removable storage device, a volatile read-and-write memory.  [0028], The certificate systems may include a blockchain network. The blockchain network may include a plurality of nodes, including a request node, at least one validation node (e.g., a financial node and/or an issue node), and the issue node. The request node may receive request for one or more certificates.); 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
Zhang, [0011], In some embodiments upon the first validation result that the instruction is valid, the financial node may allocate an asset for the request according to the first contract. The issue node may generate the at least a portion of the one or more certificates using the allocated asset. The issue node may issue the at least a portion of the one or more certificates to the request node.); 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
link the digital certificate to an authority of the certificate issuer node (Zhang, [0037], The Issue node may be configured to generate and/or issue certificates. The issue node may be further configured to maintain a certificate generation record in the certificates system 100); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a certificate issuing and a processor associated with the certificate requesting a node over a blockchain.

Uppala and Zhang does not explicitly disclose the following limitations that Pala teaches:
Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the signing of the certificate ensuring the trust between the origin and asset.

6.	Regarding Claim 2, Uppala, Zhang and Pala disclose, the system of claim 1, 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
wherein the asset certification request comprising a digital signature of the asset producer node (ZHANG, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

7.	Regarding Claim 3, Uppala, Zhang and Pala disclose, the system of claim 2, 
Uppala does not explicitly disclose the following limitations that Zhang teaches:
wherein the instructions further cause the processor to verify integrity of the asset certification request based on the digital signature of the asset producer node (ZHANG, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the integrity with the instructions of the processor and to request the certificate based on the digital signature to enhance security.

8.	Regarding Claim 6, Uppala, Zhang and Pala disclose, the system of claim 1, 
Uppala and Zhang does not disclose the following limitations that Pala teaches: 
wherein the instructions further cause the processor to record a signed digital certificate on a ledger of the blockchain (Pala, [0023],  instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to instruct the processor by recording the signed certificate to enhance security.

9.	Regarding Claim 7, Uppala, Zhang and Pala disclose, the system of claim 1, 
Uppala and Zhang does not disclose the following limitations that Pala teaches: 
wherein the instructions further cause the processor to provide access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026],  The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to access the record of the certification and to grant other participants access on the blockchain to enhance security features.

10.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (WO 2019/161412 A1) and Zhang (WO 2019/157970 A1) in view of Pala (US 2019/0295069 A1) in further view of Schmeling (US 20180096175 A1).
Regarding Claim 4, Uppala, Zhang, Pala and Schmeling disclose,  the system of claim 1, 
Uppala, Zhang and Pala does not explicitly disclose the following limitations that Schmeling teaches:
wherein the instructions further cause the processor to determine location data associated with the asset and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the location and identification data from the processor and certificate issuer node to enhance security.

11.	Regarding Claim 5, Uppala, Zhang, Pala and Schmeling disclose, the system of claim 4, 
Uppala, Zhang and Pala does not explicitly disclose the following limitations that Schmeling teaches:
wherein the instructions further cause the processor to link the digital certificate to a plurality of credentials' documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

12.	Claims 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (WO 2019/161412 A1) in view of Pala (US 2019/0295069 A1).

13.	Regarding Claim 8, Uppala and Pala disclose, a method, comprising: receiving, by a certificate issuer node, an asset certification request from an asset producer node over a blockchain (Uppala, [0033], Systems and methods for establishing trust in digital certificates using a blockchain); generating, by the certificate issuer node, a digital certificate linked to the asset certification request and assigned to the asset producer node (Uppala, [0005],  a digital certificate chain, where the digital certificate chain includes a digital certificate associated with the loT device and one or more digital certificates in a hierarchy); 
Uppala does not explicitly disclose the following limitations that Pala teaches:
linking, by the certificate issuer node, the digital certificate to an authority of the certificate issuer node (Pala, [0035], digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment, the enhanced digital certificate provides the information necessary to transfer cryptocurrency funds to the wallet as well as provides trust information ensuring that the wallet information is trusted); 
Uppala does not explicitly disclose the following limitations that Pala teaches:
and signing, by the certificate issuer node, the digital certificate to ensure origin and integrity of the asset (Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates)

14.	Regarding Claim 13, Uppala and Pala disclose, the method of claim 8, 
Uppala does not explicitly disclose the following limitations that Pala teaches:
further comprising recording a signed digital certificate on a ledger of the blockchain (Pala [0023],  instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  

15.	Regarding Claim 14, Uppala and Pala disclose, the method of claim 8, 
Uppala does not explicitly disclose the following limitations that Pala teaches:
further comprising providing access permission to an asset producer node certification record to other participants on the blockchain (Pala, [0026],  The CA receives request messages from these various participants and confirms the status of a corresponding certificate (e.g., stored in the trusted database of the CA. In the exemplary embodiment, the CA generates or records the issuance of the public/private keypairs. In some embodiments, the CA further optionally generates/records the certificates associated with the keypairs. [0030], According to the embodiments herein, digital ledgers are implemented to create secure and immutable records of transactions. In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).  
  
16.	Regarding Claim 15, Uppala and Pala disclose, a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving an asset certification request from an asset producer node over a blockchain (Uppala, [0033], Systems and methods for establishing trust in digital certificates using a blockchain); generating a digital certificate linked to the asset certification request and assigned to the asset producer node (Uppala, [0005],  a digital certificate chain, where the digital certificate chain includes a digital certificate associated with the loT device and one or more digital certificates in a hierarchy); 
Uppala does not explicitly disclose the following limitations that Pala teaches:
linking the digital certificate to an authority of the certificate issuer node (Pala, [0035], digital certificate includes information related to the trusted authority that issued the digital certificate as well as wallet information such as one or more wallet addresses. In the exemplary embodiment, the enhanced digital certificate provides the information necessary to transfer cryptocurrency funds to the wallet as well as provides trust information ensuring that the wallet information is trusted); 

Uppala does not explicitly disclose the following limitations that Pala teaches:
and signing the digital certificate to ensure origin and integrity of the asset (Pala, [0025], In exemplary embodiments of the present systems and methods, an X.509 trust model is utilized, in which a trusted third party CA is responsible for signing digital certificates. Accordingly, as described herein, the CA may be presumed to have capability to store one or more trusted root certificates).

17.	Regarding Claim 20, Uppala and Pala disclose, the non-transitory computer readable medium of claim 15, 
Uppala does not explicitly disclose the following limitations that Pala teaches:
further comprising instructions, that when read by the processor, cause the processor to record a signed digital certificate on a ledger of the blockchain (Pala [0023],  instructions, when executed by a processor, cause the processor to perform at least a portion of the methods described herein. [0030], In these records, the transaction information is encoded into formats, digitally signed using a cryptographic technique, and submitted to a network of processors of a distributed ledger network).

18.	Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (WO 2019/161412 A1) and Pala (US 2019/0295069 A1 in view of Zhang (WO 2019/157970 A1). 

19.	Regarding Claim 9, Uppala, Pala and Zhang disclose, the method of claim 8, 
Uppala and Pala does not explicitly disclose the following limitations that Zhang teaches:
wherein the asset certification request comprising a digital signature of the asset producer node (ZHANG, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).  

20.	Regarding Claim 10, Uppala, Pala and Zhang disclose, the method of claim 9, 
Uppala and Pala does not explicitly disclose the following limitations that Zhang teaches:
comprising verifying integrity of the asset certification request based on the digital signature of the asset producer node (ZHANG, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

21.	Regarding Claim 16, Uppala, Pala and Zhang disclose, the non-transitory computer readable medium of claim 15, 
Uppala and Pala does not explicitly disclose the following limitations that Zhang teaches:
wherein the asset certification request comprising a digital signature of the asset producer node (ZHANG, [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester).
  
22.	Regarding Claim 17, Uppala, Pala and Zhang, the non-transitory computer readable medium of claim 16, 
Uppala and Pala does not explicitly disclose the following limitations that Zhang teaches:
further comprising instructions, that when read by the processor, cause the processor to verify integrity of the asset certification request based on the digital signature of the asset producer node (ZHANG, [0004], When executing the instructions, the at least one processor may be configured to direct the system. [0037], the certificate request. [0061], certificate(s) and/or the requester may include an identification of the requester, a digital signature of the requester. [0072], The instruction can be proven to be produced by the request node).  

23.	Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (WO 2019/161412 A1) and Pala (US 2019/0295069 A1) in view of Schmeling (US 20180096175 A1).

24.	Regarding Claim 11, Uppala, Pala and Schmeling disclose, the method of claim 8, 
Uppala and Pala does not explicitly disclose the following limitations that Schmeling teachers:
comprising determining location data associated with the asset and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

25. 	Regarding Claim 12, Uppala, Pala and Schmeling disclose, the method of claim 11, 
Uppala and Pala does not explicitly disclose the following limitations that Schmeling teachers:
further comprising linking the digital certificate to a plurality of credentials' documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  

26.	Regarding Claim 18, Uppala, Pala and Schmeling disclose, the non-transitory computer readable medium of claim 15, 
Uppala and Pala does not explicitly disclose the following limitations that Schmeling teaches:
further comprising instructions, that when read by the processor, cause the processor to determine location data associated with the asset and certificate issuer node identification data (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  
 
27.	Regarding Claim 19, Uppala, Pala and Schmeling disclose, the non-transitory computer readable medium of claim 18, 
Uppala and Pala does not explicitly disclose the following limitations that Schmeling teaches:
further comprising instructions, that when read by the processor, cause the processor to link the digital certificate to a plurality of credentials' documents issued by another certificate issuer node based on the location data and the certificate issuer node identification data  (Schmeling, Claim 20, instructions executable by one or more processors. [0060], The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network. [0058], contents can be identified/verified (e.g., by optically or chemically scanning the contents, by a quality assurance or certification authority, etc.), and the identification of the contents can be recorded).  



Conclusion
28. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433